— Motion to treat papers designated record on appeal as appendix to petitioner’s brief denied, without costs. This is an original proceeding instituted in this court pursuant to subdivision 5 of *672section 6510 of the Education Law and is governed by subdivision (c) of section 800.2 of the Rules of Practice (22 NYCRR 800.2 [c]). Petitioner’s contention that the entire 27-volume record is of such relevance that it must be included in the appendix is belied by the fact that petitioner’s proposed brief only refers to a limited number of pages of that document. Moreover, it should be noted that one copy of the entire transcript and all of the exhibits will be before the court when respondents file their return (22 NYCRR 800.2 [c]; CPLR 7804, subd [e]). Since no effort has been made to extract relevant portions of the voluminous record, the papers filed as the record on appeal may not be treated as an appendix. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.